Citation Nr: 9928669	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  96-49 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979 and from July 1980 to December 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in September 1996.  The statement 
of the case was issued in October 1996.  A substantive appeal 
was received in November 1996.  The veteran testified at a 
personal hearing at the RO in April 1997. A video 
conferencing hearing was held on August 3, 1999, 1998 with 
the member of the Board in Washington, D.C. and the veteran 
in Huntington, West Virginia. 

REMAND

The veteran seeks a compensable rating for service connected 
bilateral hearing loss.  During the pendency of the veteran's 
appeal, the portion of the VA's Schedule for Rating 
Disabilities that addresses the ear and other sense organs 
was amended, effective on June 10, 1999.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  At the hearing in August 1999, the veteran and his 
representative argued that the claim should be reconsidered 
under the new regulations.  As such, consideration must be 
given to the evaluation for assignment under both the old and 
new criteria, and another VA audiological examination is 
therefore required.

In August 1999, the veteran testified that he had received VA 
treatment for hearing loss at the Huntington VA Medical 
Center, Spring Valley Drive, as recently as April or May 
1999.  Those recent treatment records should be obtained 
prior to the examination.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should obtain all the 
veteran's VA treatment records which are 
not in the claims file, to include all 
records of outpatient treatment at the 
Huntington VA Medical Center.  All 
records obtained must be associated with 
the claims file.

2.  The veteran should be provided with 
the provisions of 38 C.F.R. § 3.655(1998) 
and then he should be afforded a special 
VA audiological examination to determine 
the current extent of bilateral hearing 
loss.  Such tests as the examiner deems 
necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should consider the 
application both the old and new criteria 
for rating hearing loss and Court's 
holding in Karnas with regard to the 
issue of entitlement to a compensable 
evaluation for bilateral hearing loss.  
The RO should determine the rating for 
that disability most favorable to the 
veteran with consideration given to the 
effective date of the change in 
regulations.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


